Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/23/2022 is duly acknowledged.
Claims 14 and 16 have been canceled by applicant’s current amendments to claims.
Claims 1-13, 15 and 17-20, as currently amended are pending in this TRACK ONE application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed on 03/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patents US 10,842,089, US 10,687,482, and US 11,013,189 (issued to same assignee; from parent applications 15/884,788, 15/650,779, and 17/081,745, respectively),  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the ODP rejections of record, as previously made by the examiner, have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mathew J. Temmerman (applicant’s attorney of record) on 03/14/2022 (see also attached Examiner-initiated interview summary).

In The Claims
	Claims 1-13, 15 and 17-20 have been allowed by this Examiner’s amendment as discussed below:
Claims 1, 8, 11, 15 and 19 have been specifically amended as follows:
1. (Currently Amended) A scaffold structure for growing fungi comprising:
a. a nutrient substrate comprising evenly distributed fungal inoculum; 
b. a porous material positioned away from said nutrient substrate and defining an intermediate layer which does not readily bind with fungal tissue and provides uniform initial conditions of growth, wherein the porous material is microperforated or woven and selected from the group consisting of metal, plastic, and ceramic plate; 
c. a closed administrable space positioned away from said nutrient substrate and said porous material; 
d. a first layer of fungal tissue connecting said nutrient substrate to and through said porous material to said administrable space; 
e. a successive layer of fungal tissue within said administrable space; 
f. a growth field comprising growth field locations such that growth of said first layer of fungal tissue is directed through said growth field locations so as to create said successive layer of fungal tissue comprising fungal hyphae; and 
g. a portion of fungal material delaminated from said intermediate layer, the delaminated portion being different from said fungal tissue in that the delaminated portion is chemically or physically altered.  
8. (Currently Amended) A scaffold structure for growing fungi comprising:
 comprising evenly distributed fungal inoculum; 
b. fungal tissue growing from said nutrient substrate, the fungal tissue comprising fungal hyphae; 
c. a porous material positioned away from said nutrient substrate, defining an intermediate layer that does not readily bind with said fungal tissue and provides uniform initial conditions of growth, and through which the fungal tissue extends as a first fungal material layer, wherein the porous material is microperforated or woven and selected from the group consisting of metal, plastic, and ceramic plate; 
d. an enclosed administrable space into which said fungal tissue extends as at least one successive fungal material layer, above which extend fungal hyphae from said fungal tissue; and 
e. a first portion of the fungal tissue delaminated from the intermediate layer, wherein said fungal hyphae are distorted such that at least one individual hypha comes into contact with at least one additional fungal hypha, and wherein the delaminated portion is different from said fungal tissue in that the delaminated portion is chemically or physically altered.  
11. (Currently Amended) The scaffold structure of claim 8 wherein said fungal hyphae are fused to one another.  
15. (Currently Amended) A scaffold structure for growing fungi comprising: 3Applicant: Mycoworks, Inc. Serial No: 17/326742Page 4 of 8 
a. a nutrient substrate comprising evenly distributed fungal inoculum; 
b. a porous material defining an intermediate layer that does not readily bind with fungal tissue, wherein the porous material is microperforated or woven and selected from 
c. a closed administrable space positioned away from said nutrient substrate and said porous material; 
d. a first layer of fungal tissue connecting said nutrient substrate to and through said porous material to said administrable space; 
e. a successive layer of fungal tissue within said administrable space; 
f. a growth field comprising growth field locations such that growth of said first layer of fungal tissue is directed through said growth field locations so as to create said successive layer of fungal tissue, the successive layer of fungal tissue comprising fungal hyphae having geometries, wherein said fungal hyphae geometries are distorted such that at least one individual hypha extending above the growth field comes into contact with at least one additional fungal hypha; and 
g. a portion of fungal material delaminated from said intermediate layer, the delaminated portion being different from said fungal tissue in that the delaminated portion is chemically or physically altered.  
19. (Currently Amended) The scaffold structure for growing fungi of claim 15 wherein the fungal hyphae in the successive layer are fused with at least one additional fungal hyphae. 
Examiner’s Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the scaffold structure for growing fungi as currently recited in independent claims 1, 8 and 15 (as amended by this examiner’s amendment) is deemed free of prior art, and unobvious over the cited prior art references of record (see also applicant’s remarks dated 02/23/2022, page 7, in particular), 
Applicants have filed (on 03/05/2022; see above) the required Terminal Disclaimer over conflicting claims of issued US patents US 10,842,089, US 10,687,482, and US 11,013,189 to the same assignee, which has been accepted and entered on record by the office, and therefore obviating the ODP rejections of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-13, 15 and 17-20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657